LEHAN, Judge.
Petitioner appeals the trial court’s final order denying his petition for expunction of his records under section 943.058, Florida Statutes (1981). Although the order assigns petitioner’s “prior conviction” as the reason for the denial, we find no such conviction in the record. Because the order appears to have been entered under a misapprehension, we reverse it and remand to the trial court for reconsideration of the petition.
REVERSED and REMANDED.
BOARDMAN, A.C.J., and GRIMES, J., concur.